Citation Nr: 0607007	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-30 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Evaluation of depressive neurosis currently evaluated as 
50 percent disabling.  

2.	Entitlement to individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1966 to November 
1970.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This decision denied the 
veteran's increased rating claim for his service-connected 
depressive disorder, and his claim for a Total Disability 
Compensation Rating Based on Individual Unemployability 
(TDIU).  These claims were filed in May 2003.   

The RO originally granted service connection for the 
veteran's depressive disorder in January 1971.  VA later 
increased the evaluation to 50 percent effective January 
1986.  

In January 2001, the veteran filed an increased rating claim 
for the depressive disorder, and for a TDIU.  The RO denied 
these claims in a December 2001 rating decision.  In 
September 2002, the RO affirmed the denials in a Statement of 
the Case, and informed the veteran of his appellate right.  
The veteran did not file a VA Form 9, or otherwise notify VA 
of his intent to pursue his appeal to the Board.  As such, 
the Board finds the December 2001 rating decision to be 
final.  

In May 2003, the veteran and his representative submitted 
correspondence to the RO in support of the "pending" 
claims.  Despite this reference, the Board construes this 
correspondence as new claims for an increased rating and for 
a TDIU (i.e., the claims decided by the RO in the February 
2004 rating decision currently on appeal).  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's depressive disorder is productive of 
occupational and social impairment, with deficiencies in most 
areas of his life.   


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but 
not higher, for the veteran's service-connected depressive 
disorder have been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9434 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected depressive disorder.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the veteran's claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in February 2004, a Statement of the Case 
issued in August 2004, a Supplemental Statement of the Case 
issued in November 2004, and a letter from the RO issued in 
November 2003.        

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument.  In 
the November 2003 letter, the RO provided the veteran with 
information about the new rights and responsibilities 
provided under the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  And the RO provided notification to 
the veteran before the RO adjudicated his claim in February 
2004.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).   

The Board notes that the RO did not state expressly in the 
November 2003 letter that the veteran should submit any 
pertinent evidence in his possession, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2005); 
Pelegrini, 18 Vet. App. at 121.  Nevertheless - based on the 
rating decision, the Statement of the Case, and the 
Supplemental Statement of the Case - the Board finds that the 
veteran was sufficiently notified of the need to submit 
evidence in his possession to substantiate his claim.  A 
particularized request for "any" other evidence pertaining 
to the claim would have been superfluous here and unlikely to 
lead to the submission of additional pertinent evidence.  
After all, the veteran has been seeking an increased rating 
for his depressive neurosis since August 1972.  Moreover, in 
a statement dated in November 2003, the veteran stated that 
he had "no additional evidence to submit."  It can be 
fairly concluded that, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 126 (2005)("a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation.")

The Board finds that the rating decision, the Statement of 
the Case, the Supplemental Statement of the Case, and the 
notification letter provided by the RO specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private and VA medical records pertaining to the 
claim.  The Board notes, moreover, that there does not appear 
to be any currently outstanding medical records that are 
relevant to this appeal.  And the RO provided the veteran 
with VA compensation examination which appears adequate for 
rating purposes.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The veteran claims that the medical evidence of record 
supports a disability evaluation of at least 70 percent for 
his depressive disorder.  For the reasons set forth below, 
the Board finds a 70 percent disability evaluation 
appropriate in this matter.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

In the January 1971 rating decision that granted the veteran 
service connection for his psychiatric disorder, the RO 
relied on Diagnostic Code 9405, which pertained to depressive 
neurosis.  As this code is no longer in effect, the Board 
will assess the veteran's disability under Diagnostic Code 
9434 of 38 C.F.R. § 4.130.  The Board finds support in this 
decision based on a diagnosis rendered by the January 2001 VA 
compensation examiner of major recurrent depression, on the 
veteran's request in his VA Form 9 to be rated under this 
code, on the fact that all depressive disorders are rated 
under the same criteria in the General Rating Formula for 
Mental Disorders of 38 C.F.R. § 4.130, and on Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case.")  See also Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992) (any change in diagnostic code by a VA 
adjudicator must be specifically explained). 

Diagnostic Code (DC) 9434 addresses major depressive 
disorders.  Under this code, evaluations of 0, 10, 30, 50, 
70, and 100 percent are authorized, depending upon the 
severity of the disorder as indicated by the medical evidence 
of record.  As the veteran has already been assigned a 50 
percent evaluation here, the Board will limit its increased 
rating analysis to the issue of whether the 50 percent 
evaluation, or a higher evaluation, would be appropriate.  

A 50 percent evaluation is assigned under DC 9434 when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9434.
 
A 70 percent rating is assigned under DC 9434 where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9434.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The Board notes that Global Assessment of Functioning (GAF) 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In Carpenter, it was noted that the GAF designation 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV.  ld.

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

In this matter, the medical evidence of record pertaining to 
the veteran's psychiatric condition is comprised of VA 
treatment records reflecting the veteran's treatment for 
depression, and of a VA compensation examination report.  

The record contains VA treatment records dated from one year 
prior to the veteran's increased rating claim in May 2003.  
See 38 C.F.R. § 3.157.  The records show the veteran's 
complaints of depression, anger, anxiety, and of difficulties 
related to his familial and professional situations.  
Treating personnel consistently diagnosed the veteran with a 
dysthymic disorder, and generally assigned the veteran a GAF 
score in the low to mid 50s (April 2002 - 56; June 2002 - 56; 
August 2002 - 56; October 2002 - 56; November 2002 - 54; May 
2003 - 53; July 2003 - 51, 53, 54; September and November 
2003 - 50; and January 2004 - 56).    

The veteran underwent VA compensation examination in January 
2004.  The examiner stated that he reviewed the veteran's 
claims file.  The examiner noted that the veteran took 
medication for his depression.  He noted that the veteran had 
other physical problems to include a heart disorder, and 
musculoskeletal disorders related to a work-related accident.  
The examiner found that these multiple other problems 
contributed to the veteran's depression.  The examiner noted 
the veteran's complaints of sleep impairment, and his 
statement that he would be "better off dead."  The veteran 
reported chronic suicidal ideations, high levels of anxiety, 
and short-term memory loss.   

But the examiner noted that, according to the medical 
evidence, the veteran had not had any active suicidal 
ideation or attempts in the last several years.  He also 
noted the absence of any recent psychiatric hospitalizations.  

As history, the examiner noted that the veteran overdosed 
twice while on active duty.  He noted that the veteran was 
living with his third wife who he had been with for 24 years.  
He noted the veteran's reports of little social activity.  
And he noted that the veteran was then employed as a security 
guard (at his November 2005 Board hearing, however, the 
veteran reported that he left this position in December 
2004).      

During the examination, the veteran reported to be 
uncomfortable due pain from physical injury.  The examiner 
noted the veteran's depressed mood, restricted affect, and 
limited insight and judgment.  He stated that the veteran 
reported harboring chronic suicidal ideation but no intent, 
and that the veteran reported being able to see ghosts, and 
having memory problems that would be severe.  But, in 
evaluating the veteran's memory, the examiner noted that the 
veteran's responses to his questions indicated "some hint of 
feigning illness."  

The examiner also reported the veteran as properly attired, 
cooperative, oriented x3, without agitation, retardation, 
hallucination, or phobias.  He found the veteran's thought 
process as goal directed and organized, and found the veteran 
able to handle his own financial affairs.  

The examiner diagnosed the veteran with major recurrent 
depression, assigning a GAF score of 56.  The examiner found 
that the veteran's physical problems, lack of social 
interaction, and current family situation caused him stress 
which contributed to his disorder.  

The record also contains VA treatment records dated after the 
compensation examination.  An August 2004 record indicates 
that the veteran called the VA hospital expressing anger due 
to problems with his job.  But the veteran reportedly denied 
homicidal or suicidal ideations, and was reported as stable 
by the end of the conversation.  In an October 2004 record, 
the veteran is described as dysphoric with impaired insight 
and judgment.  And the veteran reported poor memory due to 
overdose in 1970.  The examiner found the veteran under 
stress due to his physical injuries, work, a pending divorce, 
sleep impairment, and his efforts to sell his house.  But the 
examiner found the veteran pleasant, cooperative, congruent, 
oriented x3, and without a thought disorder.    

After a careful analysis of the medical evidence of record, 
the Board finds that the veteran's level of impairment 
warrants an increased rating to 70 percent under Diagnostic 
Code 9434.  38 C.F.R. § 4.130.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (the present level of disability is 
of primary concern in rating disabilities).  Despite the most 
recent findings in the October 2004 treatment records, the 
preponderance of the evidence of record makes clear that the 
work, family, and cognitive areas of the veteran's life have 
been severely impacted by his disorder.  As he testified 
during a November 2005 Board hearing, he is currently unable 
to work.  He recently divorced from his wife of 24 years.  He 
does not socialize, does not have friends, and experiences 
difficulty coping in social environments.  His compensation 
examination report demonstrates his difficulty with high 
anxiety levels, memory deficiencies, poor insight and 
judgment, and his chronically depressed mood.  He has recent 
suicidal ideation, and extreme anger with others.  And recent 
examination has found GAF scores of 50 and 51, which indicate 
serious symptoms of his disorder.  

The Board does not find a higher rating of 100 percent 
warranted here, however.  Though the veteran is depressed and 
angry, he does not demonstrate total occupational and social 
impairment.  He is not grossly impaired in thought process or 
communication, or subject to persistent delusions and 
hallucinations.  Rather, he is noted as congruent, 
cooperative, oriented, and organized mentally.  Nor is he 
disoriented spatially - a private medical report dated in 
December 2000 actually indicates sound spatial relational 
skills with a score in the top 20th percentile.  He does not 
demonstrate grossly inappropriate behavior.  He was found to 
not suffer from phobias, and as noted in the record, the 
veteran is a home owner, is capable of handling his financial 
affairs, and has not been recently hospitalized or 
institutionalized for his depressive disorder.  Though often 
feeling anger, as evidenced by the October 2004 medical 
report and a disciplinary report from his employer, the 
veteran has not demonstrated poor impulse control that leads 
to danger to himself or others.  And he has not neglected his 
appearance and hygiene, evidenced by medical reports noting 
his appropriate dress and appearance.    

In making its determination, the Board has considered the 
veteran's statements, both written, and those he provided in 
his hearings.  Though persuasive, the Board must nevertheless 
look to medical evidence of record in determining the 
veteran's current mental status.  The Board must rely 
primarily on medical professionals, and not lay persons, when 
determining matters of medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And on this question, the 
Board finds the record clear that an evaluation in excess of 
70 percent is not warranted in this matter.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected depressive disorder has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's depressive disorder 
is appropriately compensated by the currently assigned 
schedular rating.


ORDER

A  rating of 70 percent for the service-connected depressive 
disorder is granted, subject to the law and regulations 
controlling the award of monetary benefits.  


REMAND

As he stated during his Board hearing, he is currently 
unemployed, partly as a result of his disorder, and his 
inability to "get along with people."  Further development 
of the record is necessary.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should arrange for the veteran 
to be interviewed by a psychiatrist.  The 
claims folder should be reviewed by the 
psychiatrist in conjunction with the 
examination.  Please ask the examiner to 
opine whether the veteran's service-
connected psychiatric disability 
precludes sustained substantially gainful 
employment.

2.  The RO should undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
TDIU.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


